Citation Nr: 0916180	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post repair of left lateral meniscus tear with valgus 
deformity.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1978 to 
November 1982 and from December 1984 to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision in 
which the RO continued a disability rating of 10 percent for 
status post repair of left lateral meniscus tear with valgus 
deformity and continued a disability rating of 20 percent for 
status post repair of left lateral meniscus tear with 
degenerative changes.  The Veteran filed a Notice of 
Disagreement (NOD) with respect to both rating decisions.  
However, in his VA Form 9, filed in October 2007, the Veteran 
indicated that he was only appealing the lateral meniscus 
tear with valgus deformity.  Therefore, the only issue before 
the Board is the one described on the title page.  


FINDING OF FACT

The evidence of record shows that the Veteran does not have 
recurrent subluxation or lateral instability.  
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post repair of left lateral meniscus tear with valgus 
deformity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.951(b), 4.1-4.7, 4.71 (a), Diagnostic 
Code 5257 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008), was signed into law 
on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Collectively, in letters dated in December 2005, May 2008, 
and February 2009, the Veteran was given the notice required 
by the VCAA in increased rating cases to include that 
required by Dingess/Hartman and Vazquez-Flores.  After the 
Veteran was afforded opportunity to respond to the December 
2005 and May 2008 notices identified above, the July 2008 
supplemental statement of the case (SSOC) reflects 
readjudication of the claim on appeal.  In addition, although 
the Veteran was not provided notice until February 2009 
regarding assignment of effective dates (in the event that 
the claim was granted), the Board's decision herein denies 
the claim for an increased rating.  As no effective date is 
being, or is to be assigned, there is therefore no 
possibility of prejudice to the Veteran under the 
requirements of Dingess/Hartman.  Hence, while some of this 
notice was provided after the rating action on appeal, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or SSOC, is sufficient to 
cure a timing defect).

All relevant evidence necessary for an equitable resolution 
of the issue remaining on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA treatment records, and 
statements from the Veteran and his representative.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the development of the claim 
has been consistent with these provisions.  Accordingly, the 
Board will proceed to a decision on the merits.


Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R., Part 4 (2008).  When a question arises as to which of 
two ratings shall be applied under a particular diagnostic 
code, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).  The "critical element" in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
See Esteban, 6 Vet. App. at 261.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different "staged" 
ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
As noted in the introduction, the Veteran has two separate 
ratings for his service-connected left knee disability.  
DeLuca factors were taken into consideration under the 20 
percent evaluation for status post repair of left lateral 
meniscus tear with degenerative changes.  Because of this, 
the decision does not address the DeLuca factors which have 
already been considered and evaluated under the 20 percent 
rating which has not been appealed.  

Analysis

In this case, the Veteran's service-connected status post 
repair of left lateral meniscus tear with valgus deformity 
has been evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
this diagnostic code, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating; a 20 percent rating requires moderate 
impairment; and a 30 percent rating requires severe 
impairment.  A 30 percent is the maximum rating available 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board notes that words such as "slight," "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran was afforded several VA examinations to assess 
the subluxation and stability of his left knee.  Initially, 
the Board acknowledges that the Veteran's claims file was not 
made available to the December 2005, August 2007, and July 
2008 VA examiners.  The Board observes that review of the 
claims file is only required where necessary to ensure a 
fully informed exam or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95; 
61 Fed. Reg. 10063-02 (March 12, 1996).  In this case, the 
Board finds that review of the Veteran's claims file was 
unnecessary because the Veteran provided an accurate account 
of his medical history, thus ensuring a fully informed 
examination.  In this regard, the Board observes that the 
Veteran's account as related to the examiners essentially 
reflected the evidence of record at that time.  The Board 
also finds that review of the claims file was not necessary 
for the examiners to provide findings as to the current 
extent of the Veteran's service-connected status post repair 
of left lateral meniscus tear with valgus deformity, as the 
disability rating is based on physical examination of the 
knee.  

During the December 2005 VA examination the Veteran reported 
constant pain in the left knee and difficulty with prolonged 
standing and walking.  The examiner noted a normal gait and 
went on to say that the gait was not unsteady or 
unpredictable.  An examination of the left knee revealed 
evidence of limited and painful motion, mild evidence of 
crepitus and mild valgus deformity at -5 degrees.  There was 
no evidence of heat, redness, swelling, effusion, drainage, 
instability or weakness.  Drawer test and McMurray sign were 
negative.  

VA treatment records dated from July 2005 to April 2007 
indicate no change in the condition of the stability of the 
left knee.  In July 2005, the VA physician found that Lachman 
and Drawer tests were negative and that the ligaments of the 
knee were intact and stable to varus and valgus stress.  
Similarly, in January 2007, the VA physician noted that the 
ligaments of the knee were intact and stable to varus and 
valgus stress.  The treatment records are absent a finding of 
instability/subluxation of the left knee.  

In the August 2007 VA examination report, the examiner noted 
guarding of movement and mild valgus deformity of the left 
knee, the gait was abnormal and there was a mild limp present 
from favoring the left knee.  The examiner noted that there 
was no edema, effusion, weakness, tenderness, redness, heat 
or subluxation.  There was crepitus but no genu recurvatum or 
locking pain.  Additionally, the examiner noted that the 
Veteran required a brace for ambulation to support the left 
knee.  The anterior and posterior curciate ligaments 
stability test of the left knee was within normal limits.  
The medial and lateral collateral ligaments stability test of 
the left knee was within normal limits.  

During the most recent VA examination, performed in July 
2008, the examiner noted an abnormal gait with a mild limp 
favoring the left leg.  The examiner also noted that the 
Veteran required a brace for ambulation.  The examiner opined 
that there was traumatic genu recurvatum with no weakness or 
insecurity on weight bearing, no locking pain and no 
crepitus.  Most significantly, the examiner noted, as did the 
August 2007 examiner, that the anterior and posterior 
curciate ligaments stability test of the left knee was within 
normal limits.  The medial and lateral collateral ligaments 
stability test of the left knee was within normal limits.  

After a thorough review of the record, the Board finds that 
an increased rating is not warranted for the Veteran's 
disability.  Though the Veteran is currently evaluated at 10 
percent, the record does not reflect that the Veteran's 
status post repair of left lateral meniscus tear with valgus 
deformity approximates slight recurrent subluxation or 
lateral instability.  The medical evidence reflects that 
Lachman and Drawer tests have been negative and that the 
ligaments of the knee have been intact and stable to varus 
and valgus stress.  A January 2007 outpatient VA evaluation 
note showed a positive McMurray's sign on the left knee.  In 
this regard, the Board notes that despite the positive 
McMurray's sign, this 2007 outpatient VA evaluation note and 
all prior and subsequent VA examinations and outpatient VA 
evaluations found the left knee stability to be within normal 
limits.  In short, the medical evidence does not demonstrate 
even a slight recurrent subluxation or lateral instability.  

While the Board recognizes the Veteran's subjective 
complaints of weakness, stiffness, swelling, giving way, lack 
of endurance and fatigability, as reflected in the reports of 
VA examination in July 2008, objective medical findings have 
shown no ligamentous instability with stress testing in the 
knee and there have been no findings of or complaint of 
subluxation.  As such, there is no basis for assignment of a 
compensable rating of 10 percent for the left knee under 
Diagnostic Code 5257.  However, since the 10 percent rating 
has been in effect for more than 20 years (since 1987), it is 
protected under 38 C.F.R. § 3.951(b) (2008).

Alternatively, the Board has considered a rating under 
Diagnostic Code 5263, pertaining to genu recurvatum.  To 
warrant a 10 percent rating (the only rating available) under 
Diagnostic Code 5263, it must be objectively demonstrated 
that there is genu recurvatum present with weakness and 
insecurity in weight bearing.  The August 2007 VA examiner 
found no genu recurvatum.  The July 2008 VA examiner found 
that there was genu recurvatum, but with no weakness or 
insecurity on weight bearing.  Therefore, a separate 10 
percent rating under Diagnostic Code 5263 is not warranted.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's left knee disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
to the Veteran's left knee disability.  Though the Veteran 
uses a brace and has complaints regarding pain, he is 
currently evaluated at 20 percent for status post repair of 
left lateral meniscus tear with degenerative changes, which 
contemplates these symptoms.  As noted above, the Veteran's 
status post repair of left lateral meniscus tear with valgus 
deformity does not even warrant a slight rating under its 
assigned diagnostic code as the Veteran does not present with 
instability or subluxation.  As a result, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not 
met.  See Bagwell, Vet. App. at 339; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board concludes that the 
Veteran's status post repair of left lateral meniscus tear 
with valgus deformity does not warrant an evaluation in 
excess of 10 percent.  

For the reasons provided above, the preponderance of evidence 
is against the Veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.








ORDER

A rating in excess of 10 percent for status post repair of 
left lateral meniscus tear with valgus deformity is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


